                                                          U.S. Department of Justice

                                                          United States Attorney

                                                          Eastern District of Pennsylvania

Kishan Nair                                           504 W. Hamilton Street
Direct Dial: (215) 861-8411                           Suite 3701
Facsimile: (215) 861- 8618                            Allentown, Pennsylvania 18101
E-mail Address: Kishan.Nair@usdoj.gov                 (215) 861-8540




                                                      January 27, 2021


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

         Re:       United States v. Edward Lester Myers
                   Criminal No. 20-146

Dear Clerk:

        Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on March 25, 2020.


                                                      Very truly yours,

                                                      JENNIFER ARBITTIER WILLIAMS
                                                      Acting United States Attorney



                                                       /s/ Kishan Nair
                                                      Kishan Nair
                                                      Assistant United States Attorney
